                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF MISSOURI
                                    WESTERN DIVISION

LUCAS CRANOR,                                                )
                                                             )
                  Plaintiff,                                 )
                                                             )
                  v.                                         )             No. 4:18-CV-00621-DGK
                                                             )
SKYLINE METRICS, LLC d/b/a                                   )
ONCEDRIVEN,                                                  )
                                                             )
                  Defendant.                                 )

    ORDER GRANTING DEFAULT JUDGMENT AGAINST SKYLINE METRICS, LLC,
                 IN FAVOR OF PLAINTIFF, INDIVIDUALLY1

         This case arises out of alleged violations of the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227 et seq., and the implementing regulations, 47 C.F.R. § 64.1200 et seq.

Plaintiff alleges Defendant made advertising and telemarketing calls to Plaintiff’s cellphone

without his prior express written consent. Defendant has not defended against these allegations.

         Now before the Court is Plaintiff’s Motion for Default Judgment Against Defendant

Skyline Metrics, LLC and in Favor of Plaintiff, Individually (Doc. 13). For the reasons below, the

motion is GRANTED and judgment is awarded against Defendant for $5,390.

                                                     Background

         On August 13, 2018, Plaintiff filed a Complaint seeking a money judgment against

Defendant for violations of the TCPA (Doc 1). Plaintiff’s Complaint alleges that Defendant

violated the TCPA by leaving artificial prerecorded voice messages on his cellphone without his

prior written consent on three separate occasions. Compl. at ¶¶ 23, 24, 25, 29. The Complaint




1
 Plaintiff originally filed the Complaint on behalf of a putative class, however, this motion only seeks individual relief,
and Plaintiff indicates he will not seek class certification or default on behalf of the class.



            Case 4:18-cv-00621-DGK Document 14 Filed 10/03/19 Page 1 of 4
also asserts that all three voice messages encouraged Plaintiff to purchase or invest in Defendant’s

services. Id.

       Plaintiff served Defendant with the Complaint on September 12, 2018 (Doc. 3). Defendant

had twenty-one days to answer or otherwise respond to the Complaint, see Fed. R. Civ. P. 12, but

failed to do so. As a result, the Clerk entered a default against Defendant pursuant to Rule 55(a)

of the Federal Rules of Civil Procedure (Doc. 8). Plaintiff now seeks a default judgment in the

amount of $4,500, plus costs and fees of $890, for a total of $5,390. Defendant did not respond.

                                       Standard of Review

       Once a defendant is in default, a court may enter a default judgment against that party.

Fed. R. Civ. P. 55(b)(2). In considering a motion for default judgment, the court takes as true all

allegations in the complaint that relate to liability. Murray v. Lene, 595 F.3d 868, 871 (8th Cir.

2010). The court does not take as true conclusions of law or factual allegations relating to

damages. Id. The plaintiff must prove allegations pertaining to the amount of damages “to a

reasonable degree of certainty.” St. Louis—Kansas City Carpenters Reg’l Council v. Joseph

Constr., Inc., No. 4:16–CV–00929–AGF, 2016 WL 6524342, at *2 (E.D. Mo. Nov. 3, 2016).

When uncontested affidavits and other documentary proof make damages readily ascertainable,

the district court does not abuse its discretion in failing to have an evidentiary hearing on damages.

Cutcliff v. Reuter, 791 F.3d 875, 882 (8th Cir. 2015); H&R Block Enters. LLC v. Ascher, No. 4:15–

cv–00178–SRB, 2015 WL 5008996, at *4 (W.D. Mo. Aug. 20, 2015) (“Affidavit evidence is

sufficient to support an award of damages for purposes of a default judgment.”).

                                             Discussion

       The TCPA provides that “[n]o person or entity may . . . initiate, or cause to be initiated,

any telephone call that includes or introduces an advertisement or constitutes telemarketing,




                                     2
         Case 4:18-cv-00621-DGK Document 14 Filed 10/03/19 Page 2 of 4
using . . . an artificial or prerecorded voice . . . other than a call made with the prior express written

consent of the called party.” See 47 C.F.R. § 64.1200(a)(2). A recipient of a call that violates the

TCPA may recover actual monetary loss, or $500, whichever is greater, for each TCPA violation.

47 U.S.C. § 227(b)(3)(B); Sandusky Wellness Ctr., LLC v. Medtox Sci., Inc., 821 F.3d 992, 997

(8th Cir. 2016). Additionally, “the court may, in its discretion, increase the amount of the award

to an amount equal to not more than 3 times the amount available under subparagraph (B) of this

paragraph” for willful or knowing violations. 47 U.S.C. § 227(b)(3)(C).

        In this case, Defendant violated the TCPA by leaving three artificial prerecorded

voicemails that advertised its services on Plaintiff’s cellphone without his prior written consent.

Compl. at ¶¶ 23, 24, 25, 29; Decl. of Lucas Cranor at ¶¶ 3, 7-9 (Doc. 13-1). For each of the three

calls, Plaintiff seeks $1,500 in damages: $500 for each violation, trebled since the violations were

knowing and willful. Mot. for Default Judgment at ¶ 21.

        The Court finds Plaintiff is entitled to these statutory damages because Defendant’s TCPA

violations were knowing and willful. Indeed, just two months before Defendant robo-called

Plaintiff, another individual sued Defendant for violating the TCPA based on similar conduct. See

Shainsky v. Skyline Metrics, LLC d/b/a Oncedriven.com, et al., No. 2:18-cv-01867-JLS-MRW

(C.D. Cal.) (Doc. 1) (Class Action Complaint filed March 6, 2018). Accordingly, the Court awards

Plaintiff $4,500 for Defendant’s three knowing and willful violations of the TCPA.

        Plaintiff also requests costs in the amount of $890, which is comprised of the filing fee,

service of process fees, and pro hac vice admission fees. Decl. of Theodore H. Kuyper at ¶¶ 4-8

(Doc. 13-2). These costs are reasonable and were incurred as a necessary part of Plaintiff’s attempt

to enforce his rights under the TCPA. Thus, the Court also awards Plaintiff costs of $890.




                                      3
          Case 4:18-cv-00621-DGK Document 14 Filed 10/03/19 Page 3 of 4
                                           Conclusion

       Accordingly, the Court GRANTS Plaintiff’s motion for default judgment. The Clerk of

the Court is directed to enter judgment against Defendant in the amount of $4,500 for knowingly

and willful violations of the TCPA and $890 in costs and fees, for a total of $5,390.

       IT IS SO ORDERED.

Date: October 3, 2019                              /s/ Greg Kays
                                                  GREG KAYS, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                     4
         Case 4:18-cv-00621-DGK Document 14 Filed 10/03/19 Page 4 of 4
